DETAILED ACTION
This is a FINAL Office Action in response to amendment filed on May 31, 2022.
Claims 32 and 34 are amended. Claims 19-34 remain pending and examined herein.

Response to Amendment
The rejection of Claims 32 and 34 under 35 U.S.C. 112(b) is withdrawn in view of amendment to the claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-21, and 27-34 remain rejected under 35 U.S.C. 103 as being unpatentable over Fricke, J., et al., 2017. Enzymatic synthesis of psilocybin. Angew. Chemie Int. Ed. 56, 12352–12355. Published online on August 25, 2017. 
Claim 19 is drawn to recombinant host cell comprising: 
	heterologous polynucleotides encoding PsiD, PsiH, PsiK, and PsiM; 
		wherein the heterologous polynucleotides are operably linked to at least one promoter which is capable of directing expression of said heterologous polynucleotides in the host cell; 
		wherein the recombinant host cell further comprises at least one further genetic element encoding Trp2 and Trp3 arranged to increase biosynthetic production of L-tryptophan in the host cell, 
		wherein the further genetic element is operably linked to at least one promoter which is capable of directing expression of said further genetic element in the host cell; and 
		wherein the recombinant host cell is capable of producing psilocybin.

Claim interpretation:
The gene/enzyme names recited in the claims, i.e.  PsiD, PsiH, PsiK, PsiM, Trp2 and Trp3, are interpreted as genes and enzymes having the same functional activity required by the claim. For example, while Trp2 might be narrowly interpreted as Saccharomyces cerevisiae Trp2, it is hereby however, broadly interpreted as any gene/enzyme of anthranilate synthase activity, regardless its source organism or conventional name (ANSase, TrpE/D, for example, in contrast to and as equivalent of, Trp2).
Furthermore, claims 19 and 31 recites the recombinant host cell further comprises at least one further genetic element encoding Trp2 and Trp3 arranged to increase biosynthetic production of L-tryptophan in the host cell. It is noted that firstly, the genetic elements encoding Trp2 and Trp3 are not limited to heterologous genetic elements. As such, in view of the broad interpretation regarding the gene names as discussed above, the host cells comprising genetic element encoding Trp2 and Trp3 are interpreted as host cells having the native (i.e. endogenous) genes encoding the equivalent enzymes, for example TrpD/E and TrpC of E. coli, or TrpC in Aspergilous niger). Secondly, it is unclear what “increased production of L-tryptophan” is relative to, as discussed previously. It is hereby broadly interpreted as an increase as a function of the reaction progression with time. Similarly, claim 32 recites “initiating expression” of Aro4, Trp2 and Trp3 to “enhance production” of L-tryptophan, which is broadly interpreted as the activity of the native genes encoding the equivalent of Aro4, Trp2 or Trp3.
Teachings of the prior art:
Regarding claim 19, Fricke teaches a recombinant host (Escherichia coli strain KRX) expressing heterologous DNAs of psiD, psiK, and psiM, which are cloned into the expression vector (pET28a, Supplemental Information p. 2) to create the expression plasmids pJF24, pJF23, and pFB13 (p. 12353, left column), and psiH cloned into the expression vector pSM-Xpress to create pJF25 for host cell Aspergillus niger (p. 12354, and Supplemental p. 2-3). It is noted that the heterologous DNAs are operably linked to a promoter capable of expressing the gene in a host cell via the expression vector (for example, T7 promoter in pET28a for pJF24, pJF23, and pFB13; TerA promoter in pSM-Xpress for pJF25). Fricke teaches the production of psilocybin via the combined action of the heterologously expressed PsiD, PsiH, PsiK, and PsiM for heterologous production of psilocybin with engineered microbial hosts (p. 12355, left column; and Figure 4; etc.).
Fricke teaches supplying tryptophan as a substrate (p. 12353, left column, second paragraph; and Figure 2A).
Fricke does teach “heterologous production of psilocybin (1) with engineered microbial hosts”.(p. 12355, left, lines 15-16).
Regarding claims 20-21, Fricke teaches one promoter controls the expression of each of the heterologous polynucleotide, and one heterologous polynucleotide linked to a single promoter (i.d.).
Regarding claim 27, Fricke teaches PsiD, PsiH, PsiK, and PsiM isolated from P. cubensis and P. cyanescens, which are identical with the instant SEQ ID Nos recited in claim 27. For example, Fricke teaches P. cubensis PsiD gene, with the Genbank locus ID KY984101 (Table 1S), which encodes a protein with Genbank ID ASU62239.1, or in other words, 100% identical with the protein encoded by the instant SEQ ID NO: 1; and so on for PsiH, PsiK, and PsiM.
Regarding claim 28, Fricke teaches Aspergillus niger host cell which comprises the genetic element encoding SEQ ID NO: 19 and 20 (which are Aspergillus niger genes).
Regarding claims 29-33,  Fricke teaches the providing of host cell, as discussed above; cultivating the host cell; and recovering the synthesized psilocybin (see citations above). Furthermore, Fricke teaches adding L-tryptophan as substrate  (p. 12353, left column, second paragraph; and Figure 2A).
Regarding claim 34, Fricke teaches the system which comprises host cells, as discussed above; and means for operating (the entire document).         
In summary, Fricke teaches the recombinant host cells, and the in vitro synthesis of psilocybin. 
Therefore, although Fricke does not teach production of the psilocybin in the host cell, it would have been prima facie obvious and within the scope of a person having ordinary skill in the art at the time of the invention to have used either an E. coli or an Aspergillus niger host cell, to express the PsiD, PsiH, PsiK, and PsiM in the expression vectors appropriate for the host cell with the appropriate promoters as taught in Fircke above, to produce psilocybin. Since the host cell, whether it being E. coli or fungal, comprises its native genetic elements encoding the equivalent of Trp2 and Trp3 and the action of which inherently increases the production of L-tryptophan as the experiment progresses, such a method and host cell would read on the instantly claimed method and host cell. The PHOSITA would have been motivated to do so given the convenience of in vivo production. The PHOSITA would have had reasonable expectation of success given the teachings and success of Fricke in providing all the functional component required to produce psilocybin recombinantly.
Therefore, the claimed invention as a whole is prima facie obvious in view of the prior art.
Claims 19-21, 23, and 26-34 remain rejected under 35 U.S.C. 103 as being unpatentable over Fricke, J., et al., 2017. Enzymatic synthesis of psilocybin. Angew. Chemie Int. Ed. 56, 12352–12355. Published online on August 25, 2017; in view of Prasad, R., et al., "Tryptophan accumulation in Saccharomyces cerevisiae under the influence of an artificial yeast TRP gene cluster." Yeast 3.2 (1987): 95-105..
Claims 19-21, and 27-34 are summarized supra.
Claims 23, 26, and 28 further recites Trp2 mutant insensitive to allosteric regulation , i.e. Trp2 having a mutation equivalent to S76 of S. cerevisiae Trp2 as set forth in SEQ ID NO: 18.
Claim interpretation:
For this rejection, the recited “further genetic element encoding Trp2 and Trp3 arranged to increase biosynthetic production of L-tryptophan in the host cell” is interpreted as heterologous genetic elements. Consequently, the increase in L-tryptophan production is interpreted as relative to the recombinant host cell that does not comprise the heterologous Trp2 or Trp3.
Teachings of the prior art:
As discussed above, Fricke teaches recombinant host cells expressing the heterologous for the recombinant production of psilocybin. 
Fricke does not teach recombinant host cell further comprising heterologous genetic elements encoding Tr2 and Trp3 for the increased production of L-tryptophan, which is the substrate for the production of psilocybin.
Prasad teaches elevated production of L-tryptophan in a recombinant host cell (yeast, S. cerevisiae) carrying heterologous genes encoding a feedback-insensitive S. cerevisiae Trp2fbr and Trp3 (Figure 1, and p. 98), wherein the tryptophan accumulation increased to almost 10-fold (F.gure 5, and p.103, right column). It is noted that the S. cerevisiae Trp2fbr is the S76 mutant of S. cerevisiae Trp2 as set forth in SEQ ID NO: 18.
Therefore, it would have been prima facie obvious and within the scope of a PHOSITA at the time of the invention to have applied the tryptophan overproduction method of Prasad in any host cell, especially fungal host cells such as S. cerevisiae or Aspergillus niger host cell, to the method of producing psilocybin by recombinant expression of the PsiD, PsiH, PsiK, and PsiM as taught in Fircke above, and arrived at the instantly claimed host cell and method. The PHOSITA would have been motivated to apply the teachings of tryptophan overproduction since tryptophan is the substrate for producing psilocybin given the teachings of Fricke, and Prasad. The PHOSITA would have had reasonable expectation of success given the teachings and success of Fricke in providing all the functional component required to produce psilocybin recombinantly, and the functional component for overproducing tryptophan as taught by Prasad.
Therefore, the claimed invention as a whole is prima facie obvious in view of the prior art.

Claims 22, and 24-25 remain rejected under 35 U.S.C. 103 as being unpatentable over Fricke, J., et al.,( 2017. Angew. Chemie Int. Ed. 56, 12352–12355. Published online on August 25, 2017); in view of Prasad, R., et al., (Yeast 3.2 (1987): 95-105), as applied to claims 19 and 23 as discussed above, and further in view of Mojzita, D., et al., WO2017144777A1, published August 31, 2017.
Claim 19 and 23, and the teachings of Fricke and Prasad are summarized supra.
Claim 22 is drawn to the recombinant host cell of claim 19, wherein the promoter is controlled by a synthetic transcription factor.
Claims 24-25 are drawn to the recombinant host cell, comprising at least two further genetic elements that are controlled by a single synthetic transcription factor; or wherein the synthetic transcription factor is the same synthetic transcription factor which controls expression of the heterologous polynucleotides encoding PsiD, PsiH, PsiK and/or PsiM.
Fricke and Prasad do not teach a synthetic transcription factor controlling the expression of the heterologous polynucleotides.
Mojzita teaches an eukaryotic expression system for expressing heterologous genes in an eukaryotic host, which comprises a synthetic transcription factor (sTF), and one or more expression cassettes each comprising a DNA sequence encoding a desired protein product operably linked to a synthetic promoter, said synthetic promoter comprising specific binding sites for the sTF (Claim 1, Fig. 3, etc.).
Therefore, it would have been prima facie obvious and within the scope of a PHOSITA at the time of the invention to have utilized the eukaryotic expression system of Mojzita for the recombinant expression of the PsiD, PsiH, PsiK, and PsiM as taught in Fircke and/or for the tryptophan biosynthesis genes such as Trp2fbr and Trp3 as taught by Prasad in an eukaryotic host cell, such as S. cerevisiae or Aspergillus niger host cell, for the recombinant production of psilocybin, and arrived at the instantly claimed host cell and method. The PHOSITA would have been motivated to have utilized the eukaryotic expression system given the teachings of Mojzita regarding the advantage of such a system. The PHOSITA would have had reasonable expectation of success given the teachings and success of Mojzita in making and using this system.
Therefore, the claimed invention as a whole is prima facie obvious in view of the prior art.
 Response to Applicant’s Remarks:
Applicant argued that Fricke does not disclose heterologous expression of the psilocybin biosynthetic enzymes PsiD, PsiH, PsiK and PsiM in a host cell. This argument is not found persuasive as cited above, Fricke disclosed heterologous expression of the biosynthetic enzymes PsiD, PsiH, PsiK and PsiM in a host cell. See also Fricke at Supplemental Information at p. 2. Moreover, Fricke does teach “heterologous production of psilocybin (1) with engineered microbial hosts”.(p. 12355, left, lines 15-16).
Applicant argued that Fricke would understand that added tryptophan is required as part of the starting substrate. In Fricke, tryptophan is added in the reaction, and the skilled person would have no motivation to try any other way of introducing tryptophan in Fricke's process. 
This argument is not found persuasive. As discussed above, clearly Fricke recognized that tryptophan is the starting substrate. See Fig. 4 of the illustrated biosynthesis pathway. The combined teachings of the prior art make it prima facie obvious to supplement tryptophan, via biosynthesis from other substrates.
Applicant alleged that it was surprising that when Trp2 and Trp3 are expressed in a host cell, the host cell not only produces tryptophan, but that psilocybin production can be achieved from the synthesized tryptophan without adding tryptophan to the growth medium.
This argument is not found persuasive. Firstly, it is not surprising or unexpected that the host cell produces tryptophan when Trp2 and Trp3 are expressed in a host cell, as demonstrated in the prior art (for example Prasad). Secondly, it would not have been surprising for the thus-produced tryptophan to act as substrate for the biosynthesis of psilocybin by the activity of PsiD, PsiH, PsiK, and PsiM since that is the teaching of Fricke.
Applicant alleged that Psilocybin is taught by Fricke to be intracellularly dephosphorylated if produced inside cells, which thus teaches against using in vivo biosynthesis. Applicant cited page 12355, left column, lines 10-14 as support.
This argument is not found persuasive. Fricke at page 12355, left column, lines 10-14 stated that intracellular dephosphorylation only produces a “minor species” of psilocin, thus does not substantially teaches away of producing psilocybin, which is the major product. Furthermore, as Applicant admits, psilocybin can be converted into psilocin “spontaneously” therefore defeating any alleged unexpectedness (of not producing psilocin) of Applicant’s method. This is further supported that Applicant’s own result showed non-trivial portions of psilocin in the product (Specification, Fig 13, for example).
Applicant alleged that Prasad teaches that all five Trp genes were expressed; no teaching is provided in Prasad that selecting only Trp2 and Trp3 as specified in claim 19.
This argument is not found persuasive. It should be noted that the open language in claim 19 (“comprising”) does not exclude other components besides Trp2/3.
Applicant also argued that any modification that would be needed to arrive at the subject matter of claim 19 and/or claim 29 from any of the cited references, whether taken alone or in any combination, would require extensive design, engineering and experimentation; and that the skilled artisan would not have any reasonable expectation of success in arriving at the recited recombinant cell and/or method.
This argument is not found persuasive. It should be noted that the amount of experimentation alone does not sufficient rebut the obviousness, which relies on the amount of teachings from the prior art and the levels of skill possessed by the ordinary artisan. Applicant has not demonstrated that the necessary experimentation or optimization is beyond the scope of the ordinary artisan.

Therefore, at least for these reasons, the rejections are maintained.
Conclusion

No claims are alloed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663